O’CONNELL, J.,
dissenting.
I am of the opinion that the trial court did not correctly interpret the contract. Plaintiff should be entitled to recover on the basis of the “seller’s price.” The “seller’s price” is the price which is called for by the terms of the contract for sales made after the first year.
It is apparent from the record that this case was presented to the trial court for the determination of a single issue. That issue is the correct interpretation of the price provision of the contract upon renewal. Defendant contended that a renewal would re-institute for another year, as the “seller’s price,” the fixed amount agreed upon for the first year. On the other hand, plaintiff contended that the fixed price applied only to the first year and that thereafter “seller’s price” meant the price currently charged by the seller. Although the parties did not enter into a formal stipulation dispensing with proof of the “seller’s price” for the sales made in the second year, it is clear from the transcript that it was understood by counsel for both parties that if the contract was interpreted in accordance with plaintiff’s contention, plaintiff would be entitled to recover without further proof the sum of $2,441.20, the amount indicated by the invoices intro*14dueed into evidence. The fact that a jury was waived fortifies this interpretation of the transcript.
It would serve no useful purpose to set out the portions of the transcript which support this conclusion. The judgment should be reversed with directions to enter judgment for the plaintiff in the amount claimed by it.
McAllister, C. J., concurs in this dissent.